Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election of Group I (claims 1-31), monoclonal antibodies/fragments/Fab/scFv/nanobodies for species of ligand binding domain (LBD), a fluorescent protein for species of reporter protein, LexA for species of transcriptional repressor, a sigma factor for species of transcription activator, EEF1A1 for species of LBD enzyme, a VP16 activation domain for species of DNA-binding domain and T7 for species of RNA polymerase in the reply filed on January 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-40 are pending. Claims 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 3, 7-16, 20, 24-29 and 31 are also withdrawn from further consideration because of non-elected species. Election was treated as without traverse in the reply filed on January 7, 2021. 
4. 	Claims 1-2, 4-6, 17-19, 21-23 and 30 are under examination with respect to monoclonal antibodies/fragments/Fab/scFv/nanobodies for species of ligand binding domain (LBD) and a fluorescent protein for species of reporter protein in this office action.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 17-19, 21-23 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 4-6, 17-19, 21-23 and 30 are indefinite because the term “specific” recited in claims 1, 4 and 21, or the term “suitable”, “stability”, “stabilize/destabilize”, or “stabilizing/unstable/stabilized” recited in claims 1, 4-6 and 21 is a relative term which renders the claim indefinite.  The term “specific”, “suitable”, “stability”, “stabilize/destabilize”, or “stabilizing/unstable/stabilized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “specific”, “suitable”, “stability”, “stabilize/destabilize”, or “stabilizing/unstable/stabilized”. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered as “specific”, “suitable”, “stability”, “stabilize/destabilize”, or “stabilizing/unstable/stabilized” recited in the claim. Thus the claim is indefinite. The rest of the claims are indefinite as depending from an indefinite claim.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 17-19, 21-23 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-2, 4-6, 17-19, 21-23 and 30 encompass a genus of biosensors comprising a ligand binding domain (LBD) or its variant, wherein the stability of the LBD or its variant is conditioned on the presence of specific small molecule ligands, and 
The specification only teaches a LBD fused to a GFP reporter including a Gal4-DIG10.3-VP16 fusion protein (p. 10) or  a Gal4-scFv-VP16 fusion wherein the scFv is a cysteine-free digoxin-binding ScFv comprising sequence A2 of SEQ ID NO:10, which comprises a VH of SEQ ID NO:1, a VL of SEQ ID NO:2 and a linker of SEQ ID NO:3 and DIG_A2_A02_002 (A2 sequence);  DIG_E4_E04_052 (with mutations F68S, Y80H, Q111L); DIG_D6_D06_042 (with mutations Y52H, Q140H), DIG_F4_F04_064 (with mutations R98G,S129F, D135E, V192D) and DIG_D3_D03_039 (with deletion of position 123-132) (see p. 17, Example III of the instant specification). However, the claims are not limited to the biosensors, the LBD, the cysteine-free digoxin-binding ScFv having the sequence A2 of SEQ ID NO:10 or with mutations recited in DIG_E4_E04_052 (with mutations F68S, Y80H, Q111L); DIG_D6_D06_042 (with mutations Y52H, Q140H), DIG_F4_F04_064 (with mutations R98G,S129F, D135E, V192D) and DIG_D3_D03_039 ) set forth above but also encompasses structurally and functionally undefined biosensors, LBD, variants and structurally and functionally undefined engineered mAbs, mAb fragments, Fabs, ScFvs or nanobodies and structurally and functionally undefined small molecule ligands.  

M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of Gal4-scFv-VP16 fusion wherein the scFv is a cysteine-free digoxin-binding ScFv comprising sequence A2 of SEQ ID NO:10, which comprises a VH of SEQ ID NO:1, a VL of SEQ ID NO:2 and a linker of SEQ ID NO:3 and DIG_A2_A02_002 (A2 sequence);  DIG_E4_E04_052 (with mutations F68S, Y80H, Q111L); DIG_D6_D06_042 (with mutations Y52H, Q140H), DIG_F4_F04_064 (with mutations R98G,S129F, D135E, V192D) and DIG_D3_D03_039 (with deletion of position 123-132) (see p. 17, Example III of the instant specification). However, Applicant is not in possession of other structurally and functionally undefined biosensors, LBD, variants, proteins, enzymes, engineered monoclonal antibodies(mAbs) or mAb fragments, Fabs, ScFvs or nanobodies for LBD, elements and small molecule ligands because it is not known what structures that have to be conserved in the claimed biosensors, LBD, variants, proteins, enzymes, engineered monoclonal antibodies(mAbs) or mAb fragments, Fabs, ScFvs or nanobodies for LBD 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of biosensors, LBD, variants, proteins, enzymes, engineered monoclonal antibodies(mAbs) or mAb fragments, Fabs, ScFvs or nanobodies for LBD, elements and small molecule ligands, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed biosensor and the claimed cell-free biosensing system comprising the claimed biosensor have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 17-19, 21-23 and 30 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Stanton, et al. (US2003/0087239, as  in IDS).
Claims 1-2, 4-6 and 17-19 are drawn to a biosensor comprising a ligand binding domain (LBD) or its variant, wherein the stability of the LBD or its variant is conditioned on the presence of specific small molecule ligands, and wherein the LBD or its variant is fused to a reporter protein including a fluorescent protein. Claims 21-23 and 30 are drawn to a cell-free biosensing system comprising the claimed biosensor.  
Stanton, et al. (US2003/0087239) teaches a target activated biosensor comprising a ligand binding domain (LBD) or its variant fused to a reporter protein, wherein the biosensor includes a ligand binding domain, such as nuclear hormone receptors (NHRs) that act as ligand inducible transcription factors by directly interacting as monomers, homodimers or heterodimers in complex with DNA response elements of target genes, and the activation of the transcription factors is induced by the change in formation of the NHR upon complex formation with ligands or riboreporters thereof for detecting the presence or absence of the target (see paragraphs [0200]-[0207]; [0191]-[0192]; [0193]-[0195]; abstract; [0010], [0111], [0201],[0202]).
Stanton also teaches a cell-free biosensing system comprising the biosensor as recited in independent claim 21 because Stanton teaches selection in cell free lysates in which the LBD is expressed in an in vitro transcription-translation procedure, and samples from a treated patient can be tested in vitro, or also be tested ex-vivo (see paragraphs [0024], [0337]; [0202]-[0203];[0260]; [0269]).  
Stanton also teaches that the reporter protein comprises a fluorescent protein, a polymerase, a transcription factor (TF), an enzyme, a signaling protein, or a functional 
Stanton also teaches that the biosensor further comprising elements  for screening for specific small molecule ligands that bind and stabilize/destabilize the LBD or its variant in prokaryotic or eukaryotic cells or the LBD-reporter or the LBD variant-reporter fusion is stabilized in the prokaryotic or eukaryotic cells, thereby the reporter protein carries out its function in the presence of a stabilizing ligand and not function in the absence of a stabilizing ligand as in claims 4-6 because Stanton teach that the ER-estrogen complex specific riboreporter is an allosteric intron imbedded in a reporter gene such as GFP or luciferase or the like, and that the functional GFP protein is expressed only when the ER-estrogen complex is present in the cell, and inhibitors of ER-estrogen complex formation thus block functional GFP protein expression in appropriate mammalian such as MCF7 or T47D, yeast or bacterial cell lines (see paragraphs [0191]-[0192]; [0193]-[0198]; [0203]-[0205])
Stanton teaches that the LBD and the reporter protein including GFP or luciferase that are genetically fused or fused together post-translationally as in claims 17-18 (see paragraphs [0202]-[0203]), and wherein the LBD comprises proteins, enzymes, antibodies in claims 19 and 30 (see paragraph [0202]-[0206]; [0086]). Stanton teaches that the LBD and the reporter protein are purified or in vitro transcribed and translated using whole cell lysate from cells including bacteria, yeast, human cells as in .

9.	Claim(s) 1-2, 4-6, 17-19, 21-23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (eLife. 2015; 4:e10606. DOI:10.7554/eLife.10606, as in IDS).
Feng et al. teaches fluorescent biosensors engineered LBDs comprising yEGFP, LBD-biosensors DIG0-GFP and PRO0-GFP and wherein the LBD includes mutant DIG1 to generate Gal4-DIG1-VP16 or its variant is fused to the DNA-binding domain of Gal4 and a VP16 activation domain (initial constructs used the DBD of Gal4, the destabilized LBD mutant DIG1 (E83V), and either VP16 or VP64 as a TAD to drive the expression of yEGFP under the control of a GAL1 promoter (p. 2-8). 
Feng et al. teaches introducing three rationally designed binding site mutations into DIG0 resulted in a progesterone binder (PRO0) and genetic fusions of DIG0 and PRO0 to a yeast-enhanced GFP (yEGFP, LBD-biosensors DIG0-GFP and PRO0-GFP) and wherein the yEGFP fluorescence of digoxin-LBD-GFP biosensors is activated upon addition of 250 μM digoxin or wherein the yEGFP fluorescence of progesterone-LBD-GFP biosensors is activated upon addition of 50 μM progesterone (see p.2-3). Feng also teaches conditionally-stable LBD-transcription factor fusions (TF-biosensors) including Gal4-DIG1-VP16 (G-DIG1-V), G-DIG0-V, G-DIG1-V, and G-DIG2-V by placing an LBD between an N-terminal DNA-binding domain (DBD) and a C-terminal transcriptional activation domain, wherein the DBD is the DBD of Gal4,the destabilized 1 (E83V), and TF is either VP16 or VP64 as a TAD to drive the expression of yEGFP under control of a GAL1 promoter (see p.3-8).
Feng also teaches that the reporter protein comprises a fluorescent protein, a polymerase, a transcription factor (TF), an enzyme, a signaling protein, or a functional protein as in claims 2 and 22 because Feng  teaches that biosensors include LBD fused to a reporter wherein the LBD is a dioxin binding domain DIG10.3 (DIG0) or progesterone binder (PRO0) fused to a yeast-enhanced GFP (yEGFP) for detecting the presence of the ligand or TF-biosensors: Gal4-DIG1-VP16 (G-DIG1-V), G-DIG0-V, G-DIG1-V, and G-DIG2-V (see p.2 or 3).
Feng also teaches that the biosensor further comprising elements  for screening for specific small molecule ligands that bind and stabilize/destabilize the LBD or its variant in prokaryotic or eukaryotic cells or the LBD-reporter or the LBD variant-reporter fusion is stabilized in the prokaryotic or eukaryotic cells, thereby the reporter protein carries out its function in the presence of a stabilizing ligand and not function in the absence of a stabilizing ligand as in claims 4-6 because Feng teaches the yEGFP fluorescence of digoxin-LBD-GFP biosensors is activated upon addition of 250 μM digoxin or the yEGFP fluorescence of progesterone-LBD-GFP biosensors is activated upon addition of 50 μM progesterone in yeast, mammalian cells K562 (see p.2-3 and 18). Feng teaches that the LBD and the reporter protein including GFP/yEGFP that are genetically fused or fused together post-translationally as in claims 17-18 (see p.13-15), and wherein the LBD comprises proteins in claims 19 and 30 (see p. 13-15). Feng teaches that the LBD and the reporter protein are purified or in vitro transcribed and translated using whole cell lysate from cells including bacteria, yeast, human cells as in ..

10.	Claim(s) 1-2 and 4-6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (J. Am. Chem. Soc. 2012 Vo.l. 134, page 3942-3945).
Miyazaki et al. teach constructing a biosensor for study of gene and protein function in a living biological system; wherein the biosensor comprises a estrogen receptor (ER) ligand binding domain (ER-LBD) and mutants (L384M, M421G, G521R) as a destabilizing domain fused to a yellow fluorescent protein (YFP) as a reporter for ERLBD stability to respond to the presence or absence of small molecule such as CMP8 or 4OHT, which meets the limitations recited in claims 1-2 and 4-6 and 17-19  (See Abstract; p. 2-4; Figures 1-4 illustrates the DD (LBD) fused with POI (protein of interest). Miyazaki also teaches that the biosensor for screening specific small molecule ligands that bind and stabilize/destabilize the LBD in NIH3T3 cells (i.e eukaryotic cells) as claims 5-6 (see p.2-4). Miyazaki teaches that the LBD and the reporter protein including YGFP that are genetically fused or fused together post-translationally as in claims 17-18 (see p.2-4), and wherein the LBD comprises proteins in claim 19 (see p. 2-4). Thus, claims 1-2 and 4-6 and 17-19 are anticipated by Miyazaki et al.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-6, 17-19, 21-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9766255. Although the claims at issue are not identical, they are not patentably distinct from each other because the bisosensor comprising a destabilized ligand binding domain (LBD), the LBD is conditionally stabilized upon binding to a cognate ligand, wherein the LBD is fused to a scaffold including a DNA-binding domain and a transcriptional activation domain, and wherein the DNA binding domain or the transcriptional activation domain is mutated to further destabilize the biosensor and increase response to the ligand recited in the claims of ‘255 patent is a species of the biosensor recited in instant claims and meets the limitation recited in instant claims and thus anticipates the instant claims   While not identical, the claims of the instant application and the claims of the ‘255 patent encompass an invention overlapping in scope. Thus the instant and the issued patent claim a non-distinct invention overlapping in scope. 

12.	Claims 1-2, 4-6, 17-19, 21-23 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending 15/760352. Although the claims at issue are not identical, they are not patentably distinct from each other because the conditionally stable bisosensor comprising a ligand binding domain (LBD) having conditionally-destabilizing mutations that is fused to a transcription factor (TF) and a DNA binding domain (DBD), wherein the conditionally stable biosensor is stabilized when the ligand binding domain is bound to a cognate ligand, and wherein the DBD binds to DNA and TF activates transcription of a target gene recited in the claims of copending Application No. 15/760352 is a species of the biosensor recited in instant claims and meets the limitation recited in instant claims and thus anticipates the instant claims. While not identical, the claims of the instant application and the claims of the copending Application No. 15/760352 encompass an invention overlapping in scope. Thus, the instant and the copending Application No. 15/760352 claim a non-distinct invention overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

13.	NO CLAIM IS ALLOWED.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (J. American Chem Soc 2013, Vol. 135, page 10099-10103) teach constructing a biosensor for study of gen and protein function in a living biological 
Wang et al. (PNAS 1994 Vol. 91, page 8180-8184) teach constructing a biosensor for study of gene and protein function in a living biological system wherein the biosensor comprises a chimeric regulator (pGL-VP) by fusing a ligand binding domain (LBD) of human progesterone receptor hPRB891 to yeast transcriptional activator GAL4 DNA-binding domain and herpes virus protein VP16 activation domain, wherein the chimeric regulator activates target genes containing GAL4-binding site in response to RU486 (a ligand) (See Abstract and Figure 1). Figure 1 illustrates the configuration of the sensor comprising: LBD, DAN-binding domain of Gal4, and VP16 and TK (thymidine kinase).
SEQ ID NO:10
BEI35170
ID   BEI35170 standard; protein; 242 AA.
XX
AC   BEI35170;
XX
DT   02-NOV-2017  (first entry)
XX
DE   Digoxin binding scFv antibody A2 SEQ ID NO 10.
XX
KW   biosensor; digoxin; protein stabilization; screening;
KW   single chain antibody.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          120..134
FT                   /note= "Linker peptide"
XX
CC PN   WO2017156238-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   09-MAR-2017; 2017WO-US021526.
XX
PR   11-MAR-2016; 2016US-0306715P.
PR   03-OCT-2016; 2016US-0403258P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Church GM,  Mandell DJ,  Feng J;
XX
DR   WPI; 2017-64447J/66.
XX
CC PT   New biosensor comprising a ligand binding domain fused to a reporter 
CC PT   protein, used in a cell-free biosensing system and for screening protein 
CC PT   stabilizing small molecule ligand.
XX
CC PS   Example 3; SEQ ID NO 10; 41pp; English.

CC   The present invention relates to a novel biosensor for screening a 
CC   protein stabilizing small molecule ligand. The novel biosensor comprises 
CC   a ligand binding domain (LBD) or its variant fused to a reporter protein.
CC   The invention further claims: (1) a cell-free biosensing system 
CC   comprising a biosensor; and (2) a method for screening a protein 
CC   stabilizing small molecule ligand by contacting a sample containing the 
CC   small molecule ligand with a biosensor. The reporter protein in the 
CC   invention comprises a fluorescent protein, a polymerase, a transcription 
CC   factor (TF), an enzyme, a signaling protein, or a functional protein, 
CC   where the TF comprises a transcriptional activator or repressor. The 
CC   method used in the invention enables a high-throughput evaluation of the 
CC   small molecules on the stability of proteins or their variants, which is 
CC   further useful for drug discovery and optimization. The present sequence 
CC   is a cysteine free digoxin binding single chain variable fragment (scFv) 
CC   A2 sequence, where the A2 sequence was constructed by fusing heavy chain 
CC   variable region (VH) and light chain variable region (VL) fragments with 
CC   a flexible linker and by grafting digoxin binding loops into the 
CC   complementary determining regions of the scFv scaffold. Note: This 
CC   sequence is used as a parent sequence for creating the mutants of 
CC   (seeBEI35171-BEI35174).
XX
SQ   Sequence 242 AA;

  Query Match             100.0%;  Score 242;  DB 24;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEVQLLESGGGLVQPGGSLRLSAAASAYSLTNYWLGVRQAPGKGLEWVSDIYSGGGYTNH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEVQLLESGGGLVQPGGSLRLSAAASAYSLTNYWLGVRQAPGKGLEWVSDIYSGGGYTNH 60

Qy         61 NEKFKGRFTISRDNSKNTLYLQMNSLRAEDTAAYYVARSGPYDYDEVYWGQGTLVTVSSG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRFTISRDNSKNTLYLQMNSLRAEDTAAYYVARSGPYDYDEVYWGQGTLVTVSSG 120

Qy        121 GGGSGGGGSGGGGSDIQMTQSPSSLSASVGDRVTITVRASQDIGSSLNWYQQKPGEAPKL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGSGGGGSGGGGSDIQMTQSPSSLSASVGDRVTITVRASQDIGSSLNWYQQKPGEAPKL 180

Qy        181 LIYATSSLDSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYALQYASSPWTFGQGTKVET 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LIYATSSLDSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYALQYASSPWTFGQGTKVET 240

Qy        241 KR 242
              ||
Db        241 KR 242

SEQ ID NO:1
BEI35161
ID   BEI35161 standard; protein; 116 AA.
XX
AC   BEI35161;
XX
DT   02-NOV-2017  (first entry)
XX
DE   Cysteine free digoxin binding scFv heavy chain variable region SEQ 1.
XX
KW   biosensor; digoxin; heavy chain variable region; protein stabilization;
KW   screening; single chain antibody.
XX
OS   Unidentified.
XX
CC PN   WO2017156238-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   09-MAR-2017; 2017WO-US021526.
XX
PR   11-MAR-2016; 2016US-0306715P.
PR   03-OCT-2016; 2016US-0403258P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Church GM,  Mandell DJ,  Feng J;
XX
DR   WPI; 2017-64447J/66.
XX
CC PT   New biosensor comprising a ligand binding domain fused to a reporter 
CC PT   protein, used in a cell-free biosensing system and for screening protein 
CC PT   stabilizing small molecule ligand.
XX
CC PS   Example 3; SEQ ID NO 1; 41pp; English.
XX
CC   The present invention relates to a novel biosensor for screening a 

CC   a ligand binding domain (LBD) or its variant fused to a reporter protein.
CC   The invention further claims: (1) a cell-free biosensing system 
CC   comprising a biosensor; and (2) a method for screening a protein 
CC   stabilizing small molecule ligand by contacting a sample containing the 
CC   small molecule ligand with a biosensor. The reporter protein in the 
CC   invention comprises a fluorescent protein, a polymerase, a transcription 
CC   factor (TF), an enzyme, a signaling protein, or a functional protein, 
CC   where the TF comprises a transcriptional activator or repressor. The 
CC   method used in the invention enables a high-throughput evaluation of the 
CC   small molecules on the stability of proteins or their variants for drug 
CC   discovery and optimization. The present sequence is a cysteine free 
CC   digoxin binding single chain variable fragment (scFv) heavy chain 
CC   variable region (VH), where the scFv antibody is useful as a starting 
CC   point for constructing the biosensor.
XX
SQ   Sequence 116 AA;

  Query Match             100.0%;  Score 116;  DB 24;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  116;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEVQLLESGGGLVQPGGSLRLSAAASGFTFSTFSMNWVRQAPGKGLEWVSYISRTSKTIY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEVQLLESGGGLVQPGGSLRLSAAASGFTFSTFSMNWVRQAPGKGLEWVSYISRTSKTIY 60

Qy         61 YADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYVARGRFFDYWGQGTLVTVSS 116
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYVARGRFFDYWGQGTLVTVSS 116

SEQ ID NO:2
BEI35162
ID   BEI35162 standard; protein; 108 AA.
XX
AC   BEI35162;
XX
DT   02-NOV-2017  (first entry)
XX
DE   Cysteine free digoxin binding scFv light chain variable region SEQ 2.
XX
KW   biosensor; digoxin; light chain variable region; protein stabilization;
KW   screening; single chain antibody.
XX
OS   Unidentified.
XX
CC PN   WO2017156238-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   09-MAR-2017; 2017WO-US021526.
XX
PR   11-MAR-2016; 2016US-0306715P.
PR   03-OCT-2016; 2016US-0403258P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Church GM,  Mandell DJ,  Feng J;
XX
DR   WPI; 2017-64447J/66.
XX
CC PT   New biosensor comprising a ligand binding domain fused to a reporter 
CC PT   protein, used in a cell-free biosensing system and for screening protein 
CC PT   stabilizing small molecule ligand.
XX
CC PS   Example 3; SEQ ID NO 2; 41pp; English.
XX
CC   The present invention relates to a novel biosensor for screening a 
CC   protein stabilizing small molecule ligand. The novel biosensor comprises 
CC   a ligand binding domain (LBD) or its variant fused to a reporter protein.
CC   The invention further claims: (1) a cell-free biosensing system 
CC   comprising a biosensor; and (2) a method for screening a protein 
CC   stabilizing small molecule ligand by contacting a sample containing the 
CC   small molecule ligand with a biosensor. The reporter protein in the 
CC   invention comprises a fluorescent protein, a polymerase, a transcription 
CC   factor (TF), an enzyme, a signaling protein, or a functional protein, 
CC   where the TF comprises a transcriptional activator or repressor. The 
CC   method used in the invention enables a high-throughput evaluation of the 
CC   small molecules on the stability of proteins or their variants, which is 
CC   further useful for drug discovery and optimization. The present sequence 
CC   is a cysteine free digoxin binding single chain variable fragment (scFv) 
CC   light chain variable region (VL), where the scFv antibody is useful as a 
CC   starting point for constructing the biosensor.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 108;  DB 24;  Length 108;
  Best Local Similarity   100.0%;  


Qy          1 DIQMTQSPSSLSASVGDRVTITVRASQSISSYLNWYQQKPGEAPKLLIYSASVLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITVRASQSISSYLNWYQQKPGEAPKLLIYSASVLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYAQQSVMIPMTFGQGTKVETKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYAQQSVMIPMTFGQGTKVETKR 108

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 16, 2022 



/CHANG-YU WANG/Primary Examiner, Art Unit 1649